UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4192


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JAMAL LAMONT SIMS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-cr-00147-D-1)


Submitted: February 22, 2022                                      Decided: March 14, 2022


Before MOTZ and DIAZ, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


ON BRIEF: Mitchell G. Styers, BANZET, THOMPSON, STYERS & MAY, PLLC,
Warrenton, North Carolina, for Appellant. David A. Bragdon, Assistant United States
Attorney, Kristine L. Fritz, Assistant United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamal Lamont Sims pled guilty, without the benefit of a plea agreement, to

possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924

(Count 1), and possession of marijuana, in violation of 21 U.S.C. § 844(a) (Count 2). The

district court sentenced Sims to 78 months’ imprisonment on Count 1 and a concurrent 12-

month sentence on Count 2. Sims timely appeals.

       Sims’ counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal, but questioning the reasonableness

of Sims’ sentence. Although informed of his right to do so, Sims has not filed a pro se

supplemental brief. The Government has elected not to file a brief. We affirm Sims’

convictions, vacate his sentence, and remand for resentencing.

       At the sentencing hearing, the district court did not announce two discretionary

conditions of supervised release that it ultimately included in the written judgment. These

discretionary conditions require that Sims “shall not incur new credit charges or open

additional lines of credit without approval of the probation office” and that he “shall

provide the probation office with access to any requested financial information.” 1




       1
         The Eastern District of North Carolina has adopted a standing order specifying
standard conditions of supervised release that includes these two conditions. See In re
Mandatory and Standard Conditions of Probation and Supervised Release, 20-SO-8
(E.D.N.C.            June            25,          2020),           available          at
http://www.nced.uscourts.gov/data/StandingOrders/20-SO-8.pdf. However, this order had
not yet been adopted at the time of Sims’ February 18, 2020, sentencing.

                                             2
       While a district court need not orally pronounce all mandatory conditions, “all non-

mandatory conditions of supervised release must be announced at a defendant’s sentencing

hearing.” United States v. Rogers, 961 F.3d 291, 296 (4th Cir. 2020). Where, as here, the

court fails to announce nonmandatory conditions of supervised release that are later

included in the written judgment, the remedy is to vacate the sentence and remand for a

full resentencing hearing. 2 See United States v. Singletary, 984 F.3d 341, 347 & n.4 (4th

Cir. 2021).

       In accordance with Anders, we have reviewed the entire record in this case and have

found no other meritorious grounds for appeal. 3 We therefore affirm Sims’ convictions,

vacate his sentence, and remand for resentencing. This court requires that counsel inform

Sims, in writing, of the right to petition the Supreme Court of the United States for further

review. If Sims requests that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave to withdraw from

representation. Counsel’s motion must state that a copy thereof was served on Sims. We

dispense with oral argument because the facts and legal contentions are adequately




       2
        The district court did not have the benefit of our decision in Rogers when it
sentenced Sims.
       3
         Because the sentence was not properly imposed, we do not address any other
potential issues related to Sims’ sentence at this juncture. See Singletary, 984 F.3d at 346-
47 (declining to consider additional challenges to original sentence).

                                             3
presented in the materials before this court and argument would not aid the decisional

process.

                                                                AFFIRMED IN PART,
                                                                 VACATED IN PART,
                                                                  AND REMANDED




                                          4